Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered March 24, 1986, convicting defendant, after jury trial, of two counts of attempted robbery in the second degree and sentencing him, as a predicate felony offender, to concurrent prison terms of from 3 to 6 years, unanimously affirmed.
*686On April 16, 1985, at approximately 1:15 p.m., on East 89th Street between York and East End Avenues, two police officers observed defendant and another individual approaching an elderly person from behind, grab him by the neck and throw him to the ground. Defendant and the other individual then attempted to remove the victim’s watch while a third individual waited nearby. The officers had defendant and the other two individuals under continuous surveillance 10 minutes prior to the incident.
Defendant’s present claim that his guilt was not proven beyond a reasonable doubt is belied by the record. The testimony at trial indicates that the officers had more than ample opportunity to observe defendant and his two accomplices both before and during the commission of the attempted robbery.
Concur — Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.